DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 19 Oct. 2022 (“Response”).  
Claims 1–48 are currently pending.
Claims 1–24 have been examined.
Claims 25–48 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–24 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 1 is amended to recite, in-part, “a cryptocurrency management integrated circuit (IC) that is isolated from any computer interface by at least not including any electronic connector, wireless interface, sockets and/or electronic connections which can be connected to any IC outside said digital device” (emphasis added).
However, Applicant’s specification discloses 
Digital wallet device 100 includes a cryptocurrency management IC 101 that is isolated from any computer interface. A computer interface may include any direct digital connection to another computing device that transfers data, either physical or wireless. This means that cryptocurrency management IC 101 does not include any electronic connectors, wireless 30 interface(s), sockets and/or electronic connections which are connected to any IC outside digital wallet device 100.
Applicant’s Original Specification, page 14 (emphasis added).
As shown above, Applicant’s specification does not define “isolated from any computer interface” as now claimed using the phrase “which can be connected,” but rather defines such isolation using the phrase “which are connected.” Therefore, the amendment represents new matter.
Dependent claims 2–23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claim 24 contains language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 24 is also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim 1 is amended to recite, in-part, “wherein said digital wallet device has no capability to receive data directly from another electronic devices.” Applicant’s specification discloses “there is provided a cryptocurrency wallet device which is completely isolated from any other electronic device and receives input only by a user via a man-machine interface (MMI).” Applicant’s specification, page 8, line 32 through page 9, line 2. However, this disclosure does not expressly disclose or necessitate “wherein said digital wallet device has no capability to receive data directly from another electronic devices,” as claimed, and is therefore new matter. For example, if a device had a single hardware port for communication, and if one were to unplug a wire connected via the hardware port of the device, the device would be “isolated from any other electronic device,” as disclosed, yet still have a “capability” to receive data from another device. Applicant’s specification also discloses “Digital wallet device 100 has no bidirectional digital communication with other electronic devices, such as computer, digital component and/or IC, internet of things (IoT) devices, and/or any other electronic device. Digital wallet device 100 is non-interactive, and may only present or transmit data, but not receive data directly from another electronic device.” However, this disclosure does not expressly disclose or necessitate “wherein said digital wallet device has no capability to receive data directly from another electronic devices,” as claimed, and is therefore new matter. A device can certainly have a capability to receive data directly from another electronic device(s), and still not have “bidirectional digital communication with other electronic devices, such as computer, digital component and/or IC, internet of things (IoT) devices, and/or any other electronic device,” as disclosed. It also does not appear to apply to the claimed embodiment, which is “interactive” at least through the claimed “MMI.”
Dependent claims 2–23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claim 24 contains language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 24 is also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–24 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is amended to recite, in-part,
[a] digital wallet device for storing and managing cryptocurrency, the digital wallet device is electronically disconnected from other digital devices and comprising:
a cryptocurrency management integrated circuit (IC) that is isolated from any computer interface by at least not including any electronic connector, wireless interface, sockets and/or electronic connections which can be connected to any IC outside said digital device;
Claim 1 is indefinite because it is unclear whether phrase “said digital device” refers to “digital wallet device” or “other digital devices,” and in the case of the latter, it is further unclear which of the other devices is being referred to by “said digital device.”
	Claim 1 is also amended to recite, in-part, “wherein said digital wallet device has no capability to receive data directly from another electronic devices.” The term “no capability” is a negative element. Claim 1 is indefinite because one of ordinary skill in this art would not understand the metes and bounds of “has no capability,” as claimed, i.e., has a negative element.
Dependent claims 2–23 fail to cure these deficiencies of independent claim 1 (set forth above) and are rejected accordingly.
Claim 24 contains language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 24 is also rejected under 35 U.S.C. § 112 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 is indefinite because the recitation of “a sensor for capturing [data]” appears open to interpretation that contradicts requirement of claim 1 “wherein said digital wallet device has no capability to receive data directly from another electronic devices.” Compare to Applicant’s specification, page 8, line 32 through page 9, line 2. Claims 10, 11, and 13–14 appear to recite similar limitations that contradict the aforementioned requirement of claim 1. 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3–10, 12–18, 20, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Dvorak et al. (US 2015/0324789 A1) (“Dvorak”), in view of van de Ruit et al. (US 10,891,384 B2) (“van de Ruit”).
As per claim 1, Dvorak discloses [a] digital wallet device (device is combination of “digital storage element,” “key pad 16,” “microprocessor 360,” and “display screen 12”) for storing and managing cryptocurrency, the digital wallet device is electronically disconnected from other digital devices (figs. 1–3) and comprising:

a non-transitory computer readable storage medium ([0050] “digital storage element”)  ([0050]; [0056]; [0005]);
a man-machine interface (MMI) ([0050] “key pad 16”) for receiving an input from a user ([0055] “use the keypad 16 to receive input from the user”);
at least one processor ([0056] “microprocessor 360”; [0055])  ([0056] “signing transactions”); and
a unidirectional communication hardware ([0053] “display screen 12”) for sending said transaction to a communication device for broadcasting said transaction via a network;
wherein said digital wallet device has no capability to receive data directly from another electronic devices (device is combination of “digital storage element,” “key pad 16,” “microprocessor 360,” and “display screen 12”; furthermore, even if device 10 of Dvorak was used in its entirety to read on “device” of claim, fig. 5 of Dvorak shows device 10 connected to internet, which means it is not receiving data “directly” from any of the other devices shown in figure 5, which reads on “has no capability to receive data directly from another electronic devices,” as claimed).
As indicated by strikethroughs above, Dvorak does not expressly disclose a cryptocurrency management integrated circuit (IC) that is isolated from any computer interface by at least not including any electronic connector, wireless interface, sockets and/or electronic connections which can be connected to any IC outside said digital device; and the medium and the processor is each mounted on said cryptocurrency management IC. 
van de Ruit teaches a cryptocurrency management integrated circuit (IC) that is isolated from any computer interface by at least not including any electronic connector, wireless interface, sockets and/or electronic connections which can be connected to any IC outside said digital device (e.g., fig. 1c, hardware element 200); a non-transitory computer readable storage medium mounted on said cryptocurrency management IC (e.g., fig. 1c, memory 210 is mounted on hardware element 200); and at least one processor mounted on said cryptocurrency management IC (e.g., fig. 1c, circuit 220 is mounted on hardware element 200).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify device of Dvorak to include the cryptocurrency management IC of van de Ruit, and to mount the medium and processor of Dvorak on the IC, as taught by van de Ruit. One would have been motivated to do so in order to protect the keys and signing process with an isolated environment.
As per claim 3, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said unidirectional communication hardware includes a presentation unit (Dvorak, [0053] “display screen 12”) for presenting a machine-readable code encoding said transaction, to be captured by a sensor and decoded by said communication device.
As per claim 4, Dvorak/van de Ruit teaches the digital wallet device of claim 3, wherein said machine-readable code is a visual machine-readable code and said sensor is an imaging device (Dvorak, [0053]).
As per claim 5, Dvorak/van de Ruit teaches the digital wallet device of claim 3, wherein said presentation unit is a screen (Dvorak, [0053]).
As per claim 6, Dvorak/van de Ruit teaches the digital wallet device of claim 3, wherein said presentation unit is further presenting a user interface to be used by said user (Dvorak, figs. 1 & 4).
As per claim 7, Dvorak/van de Ruit teaches the digital wallet device of claim 3, wherein said communication device is a mobile device; said sensor is a camera of said mobile device; and said decoding and said broadcasting is done by a software application installed on said mobile device (Dvorak, [0053]; note: the structure of the communication device is outside the scope of the claimed “digital wallet device of claim 3,” and is therefore not afforded patentable weight).
As per claim 8, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said input comprising at least one of a destination account address for said transaction and an amount for said transaction (Dvorak, [0055]).
As per claim 9, Dvorak/van de Ruit teaches the digital wallet device of claim 1, further comprising a sensor for capturing a destination machine-readable code encoding a destination account address for said transaction, wherein said destination machine-readable code is decoded by said at least one processor and said creation of said transaction is further based on said destination account address (Dvorak, [0050] [0056] [0089]).
As per claim 10, Dvorak/van de Ruit teaches the digital wallet device of claim 1, further comprising: a removable non-transitory computer readable storage medium storing said transaction code (van de Ruit, 2:38).
As per claim 12, Dvorak/van de Ruit teaches the digital wallet device of claim 1, further comprising a hardware security module (HSM) storing said private key (van de Ruit, fig. 1c).
As per claim 13, Dvorak/van de Ruit teaches the digital wallet device of claim 1, further comprising: an input IC that is isolated from said cryptocurrency management IC; and a sensor mounted on said input IC (in combination of Dvorak/van de Ruit, one of ordinary skill would understand that Dvorak’s camera 366 and/or scanner 14 (“sensor”) is mounted on an IC (“input IC”) and that it would be isolated from added 200 of van de Ruit; see van de Ruit, fig. 1c and 8:64–65, which states “device 100 may comprise further memories or processor circuits for other purposes”).
As per claim 14, Dvorak/van de Ruit teaches the digital wallet device of claim 13, further comprising: 
an input component connected to said cryptocurrency management IC and is isolated from any other computer interface (van de Ruit, “cryptographic kernel”); and
an output component (“display screen 12”) electronically disconnected from said input component (van de Ruit’s “cryptographic kernel” resides in e.g. 220 within 200, see van de Ruit 2:32–37 and fig. 1c, and would be “electronically disconnected” from other components, including “display screen 12” of Dvorak, when Dvorak’s device is modified with teachings of 200 of van de Ruit, as set forth above), said output component receiving a data piece from said input IC and presenting to a user a representation of said data piece (Dvorak, [0078]–[0079]), which is indicative of a desired input action by said user according to a physical structure of said input component (“which is indicative of …” is language directed to content of information, i.e., content of “said data piece,” and is therefore not given patentable weight, since such nonfunctional aspects of the data piece do not have a structural implication to the claimed device).
As per claim 15, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said MMI is a keyboard (Dvorak, [0050] “key pad 16”).
As per claim 16, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said MMI is a touchscreen (van de Ruit, 12:58–59).
As per claim 17, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said at least one processor is further executing code to create said private key and said public key (van de Ruit, 8:27–28).
As per claim 18, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said private key is further sent via said unidirectional communication hardware (Dvorak, [0053] [0058]; note: limitation “private key is further sent” represents what the device does, not what the device is, and therefore does not achieve a structural difference (see MPEP 2114 II.); note: “private key” is nonfunctional descriptive data and therefore is not afforded patentable weight).
As per claim 20, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said at least one processor is further executing code to create a cryptocurrency rule or definition and to sign said rule or definition using said private key (Dvorak, at least [0020] [0084]; creating rule or definition, e.g., what signatures are required to redeem transaction output in a locking script, is inherent to transaction with multi-signature).
As per claim 22, Dvorak/van de Ruit teaches the digital wallet device of claim 21, wherein said multi-signature scheme is based on one of standard blockchain multi-signature and encryption key splitting mechanism (Dvorak, at least [0084].
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Dvorak and van de Ruit, in view of Suer et al. (US 6,431,439 B1) (“Suer”).
As per claim 2, Dvorak/van de Ruit teaches the digital wallet device of claim 1, but do not expressly disclose wherein said unidirectional communication hardware includes a data diode.
Suer teaches unidirectional communication hardware includes a data diode (10:44–47).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify device of Dvorak to include the data diode of Suer. One would have been motivated to do so in order to communicate data to a device unequipped with a camera, yet equipped with an appropriate receiver.
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Dvorak and van de Ruit, in view of Hawkins et al. (US 2009/0152339 A1) (“Hawkins”).
As per claim 11, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said non-transitory computer readable storage medium (Dvorak, [0050]; [0056]; [0005]).
Dvorak/van de Ruit does not expressly teach the medium includes a removable write-only data storage card.
Hawkins teaches medium includes a removable write-only data storage card ([0021]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify device of Dvorak to include medium of Hawkins. One would have been motivated to do so in order to secure the device against virus and hacking codes (Hawkins, [0021]).
Claims 19, 21, and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Dvorak and van de Ruit, in view of Kumar (US 2018/0315027 A1).
As per claim 19, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said at least one processor is further executing code to create a message request based on said input and to sign said message request using said private key (Dvorak, [0056]).
Dvorak/van de Ruit does not expressly teach and said message request is sent by said unidirectional communication hardware to said communication device for transmitting to a smart contract capable of managing cryptocurrency based on said public key.
Kumar teaches message request is sent by [ ] unidirectional communication hardware to [ ] communication device for transmitting to a smart contract capable of managing cryptocurrency based on said public key ([0104]; note: “for transmitting …” is intended use language not afforded patentable weight).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify device of Dvorak to send message request via the unidirectional hardware in order to effect on offline transfer of the message request.
As per claim 21, Dvorak/van de Ruit teaches the digital wallet device of claim 1, wherein said at least one processor is further executing code to create policy for secure multi-signature scheme and to sign said policy using said private key (Dvorak, at least [0020] [0084]; creating policy, e.g., what signatures are required to redeem transaction output in a locking script, is inherent to transaction with multi-signature); and said policy is sent (Dvorak, [0052] [0058]; note: limitation “said policy is sent” represents what the device does, not what the device is, and therefore does not achieve a structural difference (see MPEP 2114 II.)).
Nevertheless, Kumar teaches transaction policy is sent by [a] unidirectional communication hardware to [a] communication device ([0104).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify device of Dvorak to send transaction with policy via the unidirectional hardware in order to effect on offline transfer of the transaction/policy. 
As per claim 24, Dvorak discloses a method for transferring cryptocurrency by a digital wallet device (10) that is electronically disconnected from other digital devices (figs. 1–3), comprising:
receiving an input from a user via a man-machine interface (MMI) ([0050] [0055]) ;
creating, by at least one processor  ([0055]–[0056]), said private key is stored in a non-transitory computer readable storage medium ([0050]; [0056]; [0005]) 
sending ([0067]); 
wherein said digital wallet device has no capability to receive data directly from another electronic devices (note: any understood structure within this “wherein” clause does not appear to affect any positively recited method step, and therefore is not given patentable weight).
As indicated by strikethroughs above, Dvorak does not expressly disclose MMI connected to a cryptocurrency management integrated circuit (IC) that is isolated from any computer interface by at least not including any electronic connector, wireless interface, sockets and/or electronic connections which can be connected to any IC outside said digital device; and the medium and the processor is each mounted on said cryptocurrency management IC; and the sending is by a unidirectional communication hardware. 
van de Ruit teaches an MMI connected to a cryptocurrency management integrated circuit (IC) that is isolated from any computer interface by at least not including any electronic connector, wireless interface, sockets and/or electronic connections which can be connected to any IC outside said digital device (e.g., fig. 1c, hardware element 200); a non-transitory computer readable storage medium mounted on said cryptocurrency management IC (e.g., fig. 1c, memory 210 is mounted on hardware element 200); and at least one processor mounted on said cryptocurrency management IC (e.g., fig. 1c, circuit 220 is mounted on hardware element 200).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify device of Dvorak to include the cryptocurrency management IC of van de Ruit, and to mount the medium and processor of Dvorak on the IC, as taught by van de Ruit. One would have been motivated to do so in order to protect the keys and signing process with an isolated environment.
Furthermore, Kumar teaches sending transaction by a unidirectional communication hardware ([0104]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify method of Dvorak/van de Ruit to send transaction by unidirectional hardware, as taught by Kumar, in order to effect on offline transfer of the transaction to a signing party of a multi-signature transaction. 
Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Dvorak and van de Ruit, in view of Cheng et al. (US 2018/0262341 A1) (“Cheng”).
As per claim 23, Dvorak/van de Ruit teaches the digital wallet device of claim 1, but does not expressly teach further comprising a mechanical input component for reading mechanically encoded data, wherein said creation of said transaction is further based on said mechanically encoded data.
However, Cheng teaches any mechanization and/or embodiment allowing a processor to affect the storage and/or retrieval of information is regarded as memory, including storage devices are provided by a paper punch tape or paper punch card mechanism.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify storage of input data in Dvorak to include mechanical means, as taught by Cheng. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the electrical input of Dvorak/van de Ruit for the mechanical input of Cheng. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
Response to Arguments
Applicant argues 
On page 4 of the Office Action, the Examiner stated that “display screen 12” in paragraph [0053] of Dvorak teaches “a unidirectional communication hardware for sending said transaction to a communication device for broadcasting said transaction via a network”.
Applicants contend that this interpretation is technically illogical and makes no technical sense, as from technical perspective, a display screen is not capable for sending said transaction to a communication device for broadcasting said transaction via a network. For one of ordinary skill in the art, it would not be a proper interpretation that has any technical base.
Response 10.
The Examiner respectfully disagrees with “from technical perspective, a display screen is not capable for sending said transaction to a communication device for broadcasting said transaction via a network.” Both Applicant’s claimed structure and disclosed structure for a unidirectional communication hardware includes a display screen. For example, dependent claim 5 (which includes dependent claim 3) recites “wherein said unidirectional communication hardware includes a presentation unit for presenting a machine-readable code encoding said transaction, to be captured by a sensor and decoded by said communication device … wherein said presentation unit is a screen.” Also, for example, Applicant’s specification discloses “For example, a machine-readable code that encodes the transaction (for example a visual code such as a quick response (QR) code or linear barcode) is presented on the presentation unit of the wallet device (such as a screen).” (Spec., 9:22–24). Therefore, the Examiner’s interpretation is as technically logical as Applicant’s specification and original claims. Regarding the claimed function “sending said transaction to a communication device,” the prior art does not have to disclose the same function to meet the structural limitation of the claim. See In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997). The prior art structure only has to be capable of performing the claimed function. 
Applicant further argues, “[f]rom technical point of view, it cannot be a proper interpretation of the description of Van de Ruit that Hardware Element 200 is isolated from any computer interface when high security processor 220 within the hardware element 200 is connected to low security processor 120 which is outside of Hardware Element 200.” Response 11.
The Examiner respectfully disagrees. The phrase “isolated from any computer interface” cannot be narrowly interpreted as suggested by Applicant, because doing so would make Applicant’s own claim inoperable. Specifically, Applicant’s claimed “processor mounted on said cryptocurrency management IC” is “to create a transaction … based on said input,” where “said input” refers to “an input” received through “a man-machine interface (MMI).” Based on this claim language, it is reasonable to conclude that Applicant’s own IC cannot be isolated from the MMI (i.e., a computer interface), otherwise it would not be able to create a transaction based on input received through the MMI. Therefore, one cannot interpret the claimed “isolated from any computer interface” so broadly as to include, e.g., isolation from every internal component, since such interpretation would contradict the invention claimed, i.e., an IC that is not isolated from “a man-machine interface (MMI).” This interpretation is consistent with Applicant’s amendment, which limits isolation through recitation of “by at least not including any electronic connector, wireless interface, sockets and/or electronic connections which can be connected to any IC outside said digital device” (emphasis added). Since the hardware element of van de Ruit is only connected to an internal component and not connected to an IC outside the device, the hardware element of van de Ruit meets the limitation “isolated from any computer interface,” as claimed.
Applicant argues “Applicants contend that even if Van de Ruit would have taught the above claim limitation, applying such feature into the teaching of Dvorak would have frustrated the system taught by Dvorak as enforcing an isolation nature on the microprocessor of Dvorak would disable the fundamental functionality of the system of Dvorak which requires the communication with the server.” Response 12.
The Examiner respectfully disagrees. van de Ruit also teaches “device 100 may comprise further memories or processor circuits for other purposes” (fig. 1c and 8:64–65). Therefore, one of ordinary skill in this art would understand that Dvorak would not be rendered inoperable by modifying to include an isolated processor for protecting the private key and signature process, since the device could still include other structural elements to perform other functions.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685